DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicant’s claim 1 recites “the support including…a plurality of contact bodies…” on lines 4, 7 and 8.  The applicant’s disclosure specifically recites the plurality of contact bodies are provided on the housing 1A as shown in figure 9 and related to the disclosure thereto.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Further relating to the separated state of the rollers, the applicant’s specification specifically recites “the registration drive roller 18A and the registration driven roller 18B of the pair of registration rollers 18 contact with each other in a non-press contact state, in other words, in a roller separated state.” This verbiage causes confusion since the terms “contact” and “separated” are antonyms wherein the applicant is calling contact between the two rollers a separated state. 
The applicant’s claim 1 recites the switching unit performing the function of causing the roller bodies to move from a separated state to a press-contact state in response to the contact bodies contacting the contact target bodies.  While this language is used in the specification, it isn’t clear as to how this function is performed since the rollers are required to be in a press-contact state before moving the switching member to be in a position in which the contact target bodies contact the contact bodies.  How is the function of causing the rollers to be in press-contact from a separated state performed?  
Figure 5 is the only drawing showing the rollers in a separated state wherein the switching member wouldn’t be capable of being moved such that the contact target bodies would contact the contact bodies.  Since the applicant’s claim requires a separated state, but 
Finally, it is not understood as to how the first and second contact bodies move.  The applicant’s final two clauses give case scenarios as to the position of the first and second contact bodies wherein the contact bodies are stationary on the housing.  
Claim 4 recites “a housing” wherein claim 1 line 3 recites “a housing” as well.  It isn’t clear if multiple housings are required or not.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsushima et al (US Pat No 8,200,141).
Regarding claim 1, as best understood in light of the 112 rejections noted above, Matsushima discloses a sheet conveying device comprising:
a support configured to move between a storage position (shown in figure 8) and a full open position (shown in figure 6), with respect to a housing of an image forming apparatus, 
a plurality of contact bodies (113b/120) provided in the housing of the image forming apparatus; and
the support including, 

a switching unit (60) including a plurality of contact target bodies (113a/127) disposed at different positions along a direction of movement of the support and configured to contact the plurality of contact bodies during the movement of the support or at completion of the movement of the support from the full open position to the storage position, 
the switching unit being configured to switch the two rollers between a press contact state and a roller separated state, 
the plurality of contact bodies including 
a first contact body (113b); and
a second contact body (120).

Regarding claim 4, Matsushima discloses the housing including an image forming unit (44) configured to form an image on the sheet conveyed by the sheet conveying device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited art relates to the disclosed invention as a whole and teaches similar switching units as recited in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954. The examiner can normally be reached Monday-Friday, 8:30AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Patrick Cicchino/Primary Examiner, Art Unit 3619